 



 

Exhibit 10.1
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
          FIRST AMENDMENT (this “Amendment”), dated as of December 28, 2006, to
the Third Amended and Restated Shareholders Agreement, dated as of December 18,
2003 (as previously amended, supplemented or otherwise modified, the
“Agreement”), by and between Allied Waste Industries, Inc., a Delaware
corporation, Apollo Investment Fund III, L.P., a Delaware limited partnership,
Apollo Investment Fund IV, L.P., a Delaware limited partnership, Apollo Overseas
Partners III, L.P., a Delaware limited partnership, Apollo Overseas Partners IV,
L.P., a Delaware limited partnership, Apollo (U.K.) Partners III, L.P., an
English limited partnership, Apollo/AW LLC, a Delaware limited liability
company, Blackstone Capital Partners II Merchant Banking Fund L.P., a Delaware
limited partnership, Blackstone Capital Partners III Merchant Banking Fund L.P.,
a Delaware limited partnership, Blackstone Offshore Capital Partners II L.P., a
Cayman Islands limited partnership, Blackstone Offshore Capital Partners III
L.P., a Cayman Islands limited partnership, Blackstone Family Investment
Partnership II L.P., a Delaware limited partnership, Blackstone Family
Investment Partnership III L.P., a Delaware limited partnership, Greenwich
Street Capital Partners II, L.P., a Delaware limited partnership, GSCP Offshore
Fund, L.P., a Cayman Islands exempted limited partnership, Greenwich Fund, L.P.,
a Delaware limited partnership, Greenwich Street Employees Fund, L.P., a
Delaware limited partnership, TRV Executive Fund, L.P., a Delaware limited
partnership, DLJMB Funding II, Inc., a Delaware corporation, DLJ Merchant
Banking Partners II, L.P., a Delaware limited partnership, DLJ Merchant Banking
Partners II-A, L.P., a Delaware limited partnership, DLJ Diversified Partners,
L.P., a Delaware limited partnership, DLJ Diversified Partners-A, L.P., a
Delaware limited partnership, DLJ Millennium Partners, L.P., a Delaware limited
partnership, DLJ Millennium Partners-A, L.P., a Delaware limited partnership,
DLJ First ESC L.P., a Delaware limited partnership, DLJ Offshore Partners II,
C.V., a Netherlands Antilles limited partnership, DLJ EAB Partners, L.P., a
Delaware limited partnership and DLJ ESC II, L.P., a Delaware limited
partnership, Kenneth D. Moelis, Mark Lanigan, Jeffrey Klein and Susan Schnabel
(collectively, the “Shareholders”).
          The Shareholders are parties to the Agreement and they wish to amend
the Agreement as described below in consideration of the promises and for other
good and valuable consideration, the receipt of which is hereby acknowledged:
          1. Defined Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
          2. Amendment to Section 4.1 (Restrictions on Dispositions).
(a) Section 4.1(c) of the Agreement is hereby amended by deleting the following
proviso at the end thereof in its entirety:
; provided that such Dispositions shall not be made to any Person who or which
would immediately thereafter, to the knowledge of such Shareholder, any of its
Affiliates, or such Shareholder’s broker, beneficially own Voting Securities
representing 9% or more of the Total Voting Power (and such Person shall have
provided a certificate to such effect)
     (b) Section 4.1(c) of the Agreement is hereby amended by inserting the
following new text at the end thereof:
; provided that such Dispositions shall not be made to any Person who would,
after completion of the distribution relating to such Disposition, to the
knowledge of such Apollo/Blackstone Shareholder or such



--------------------------------------------------------------------------------



 



2

Apollo/Blackstone Shareholder’s broker, beneficially own Voting Securities
representing more than 15% of the Total Voting Power; and provided further that
for purposes of the immediately preceding proviso, such Apollo/Blackstone
Shareholder or such Apollo/Blackstone Shareholder’s broker may conclusively rely
on such Person’s most recent filing with the Commission, in whole or part,
disclosing ownership of Common Stock, whether on any of Schedule 13D,
Schedule 13F, Schedule 13G, Form 3, Form 4 or otherwise, unless such
Apollo/Blackstone Shareholder or broker has actual knowledge of greater
ownership (including, but not limited to knowledge resulting from sales made by
such Apollo/Blackstone Shareholder or its affiliates to that buyer, any of its
known affiliates or to those known to be acting with the buyer, in all such
cases subsequent to the period covered by any such filing with the Commission).
     (c) Section 4.1(d) of the Agreement is hereby amended by deleting the
following text at the end thereof:
“that would following such sale, beneficially own no more that 9% of the Total
Voting Power (and such Person shall have provided a certificate to such effect)”
     (d) Section 4.1(d) of the Agreement is hereby amended by inserting the
following new text at the end thereof:
; that would, after completion of the distribution relating to such Disposition,
to the knowledge of such Apollo/Blackstone Shareholder or such Apollo/Blackstone
Shareholder’s broker, beneficially own no more than 15% of the Total Voting
Power; provided that for purposes of this sentence, such Apollo/Blackstone
Shareholder or such Apollo/Blackstone Shareholder’s broker may conclusively rely
on such Person’s most recent filing with the Commission, in whole or in part,
disclosing the ownership of Common Stock, whether on any of Schedule 13D,
Schedule 13F, Schedule 13G, Form 3, Form 4 or otherwise, unless such
Apollo/Blackstone Shareholder or broker has actual knowledge of greater
ownership (including, but not limited to knowledge resulting from sales made by
such Apollo/Blackstone Shareholder or its affiliates to that buyer, any of its
known affiliates or to those known to be acting with the buyer, in all such
cases subsequent to the period covered by any such filing with the Commission).
     (e) Section 4.1(h) of the Agreement is hereby amended by inserting the
following new text at the end thereof:
(such period, the “Lock-up Period”); provided, that with respect to any
underwritten offerings registered on an automatic shelf registration statement
on Form S-3ASR or a successor form that becomes effective upon filing with the
Commission that are initiated by the Company or other Apollo/Blackstone
Shareholders (each such offering, a “WKSI Shelf Takedown”), the Lock-up Period
shall begin on the date of the notice given by the Company with respect to a
proposed WKSI Shelf Takedown and shall continue for the shorter of (x) 90 days
from the date of the underwriting agreement for such WKSI Shelf Takedown and
(y) any



--------------------------------------------------------------------------------



 



3

shorter period as may apply to the Company or other Apollo/Blackstone
Shareholders participating in such WKSI Shelf Takedown.
          3. Waiver of Past Notices. The parties hereto waive all notices
pursuant to the Agreement they may have otherwise been entitled to prior to the
date hereof.
          4. Continuing Effect; No Other Amendments. Except as expressly amended
pursuant to this Amendment, the Agreement is and shall continue to be in full
force and effect in accordance with its terms, and this Amendment shall not
constitute the consent of any Shareholder or indicate the willingness of any
Shareholder to consent to any other amendment, modification or waiver of the
Agreement.
          5. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
          6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
          7. Termination and Mutual Release. Upon execution of this Amendment by
the undersigned Non-Apollo/Blackstone Shareholders, the undersigned
Non-Apollo/Blackstone Shareholders agree to terminate their respective rights
and obligations under this Agreement, which will be of no further force and
effect in all respects with respect to such undersigned Non-Apollo/Blackstone
Shareholders, and the undersigned Non-Apollo/Blackstone Shareholders hereby
release the Company and the other Shareholders of their respective obligations
under this Agreement and the Company and the Apollo/Blackstone Shareholders
hereby release the undersigned Non-Apollo/Blackstone Shareholders of their
respective obligations under this Agreement (except that the requirement to hold
in confidence non-public information furnished to Non-Apollo/Blackstone
Shareholders under Section 3.4 of the Agreement shall remain in effect with
respect to information furnished prior to the effectiveness of this Agreement).
          8. Effectiveness. This Amendment shall become effective only upon
execution by (a) the Company and all of the Shareholders of this Amendment and
of the First Amendment to the Second Amended and Restated Registration Rights
Agreement and (b) all investors party to the Second Amendment to Amended and
Restated Investment Agreement. dated as of the date hereof.



--------------------------------------------------------------------------------



 



4

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      ALLIED WASTE INDUSTRIES, INC.    
 
                         
 
  Name:          
 
  Title:          
 
                    APOLLO INVESTMENT FUND IV, L.P.         APOLLO OVERSEAS
PARTNERS IV, L.P.    
 
                    By: Apollo Advisors IV, L.P.           its General Partner  
 
 
               
 
    By:  Apollo Capital Management IV, Inc.    
 
        its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:        
 
                    APOLLO/AW LLC    
 
                    By: Apollo Management IV, L.P.           its Manager    
 
               
 
    By:  AIF IV Management, Inc.    
 
        its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:        



--------------------------------------------------------------------------------



 



5

                      APOLLO INVESTMENT FUND III, L.P.         APOLLO OVERSEAS
PARTNERS III, L.P.         APOLLO (UK) PARTNERS III, L.P.    
 
                    By: Apollo Advisors II, L.P.           its General Partner  
 
 
               
 
    By:  Apollo Capital Management II, Inc.    
 
        its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:        
 
                    BLACKSTONE CAPITAL PARTNERS III           MERCHANT BANKING
FUND L.P.         BLACKSTONE OFFSHORE CAPITAL           PARTNERS III, L.P.      
  BLACKSTONE FAMILY INVESTMENT PARTNERSHIP III L.P.    
 
                    By: Blackstone Management Associates III, L.L.C.          
its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title        
 
                    BLACKSTONE CAPITAL PARTNERS II           MERCHANT BANKING
FUND L.P.         BLACKSTONE OFFSHORE CAPITAL           PARTNERS II, L.P.      
  BLACKSTONE FAMILY INVESTMENT PARTNERSHIP II L.P    
 
                    By: Blackstone Management Associates II, L.L.C.          
its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:             GREENWICH STREET CAPITAL PARTNERS, II L.P.    
 
                    By: Greenwich Street Investments II, L.L.C.           its
General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title        



--------------------------------------------------------------------------------



 



6

            GSCP OFFSHORE FUND, L.P.
      By:   Greenwich Street Investments II, L.L.C.         its General Partner 
          By           Name:           Title:           GREENWICH FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:           GREENWICH STREET
EMPLOYEES FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:           TRV EXECUTIVE FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:                 By:   GREENWICH
STREET INVESTMENTS II, L.L.C.         its General Partner            By        
  Name:           Title:           DLJMP FUNDING II, INC.
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



7

         

            DLJ MERCHANT BANKING PARTNERS II, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ MERCHANT BANKING
PARTNERS II-A, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
                By           Name:           Title:           DLJ DIVERSIFIED
PARTNERS, L.P.
      By:   DLJ Diversified Partners, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ DIVERSIFIED PARTNERS-A,
L.P.
      By:   DLJ Diversified Partners, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ MILLENNIUM PARTNERS,
L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



8

         

            DLJ MILLENNIUM PARTNERS-A, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ FIRST ESC L.P.
      By:   DLJ LBO Plans Management Corporation         General Partner       
    By           Name:           Title:           DLJ OFFSHORE PARTNERS II, C.V.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ EAB PARTNERS, L.P.
      By:   DLJ LBO Plans Management Corporation         General Manager       
    By           Name:           Title:           DLJ ESC II L.P.
      By:   DLJ LBO Plans Management Corporation         General Partner       
    By           Name:           Title:      



--------------------------------------------------------------------------------



 



9

         

         
 
  KENNETH D. MOELIS,    
 
       
 
 
 
   
 
       
 
  MARK LANIGAN,    
 
       
 
       
 
       
 
       
 
  JEFFREY KLEIN    
 
       
 
       
 
       
 
  SUSAN SCHNABEL    
 
       
 
       